    Case 2:08-cr-00137-WFN             ECF No. 2993         filed 05/27/21      PageID.14645 Page 1 of 2
 PROB 12C                                                                                Report Date: May 26, 2021
(6/16)

                                       United States District Court                                     FILED IN THE
                                                                                                    U.S. DISTRICT COURT
                                                                                              EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                               May 27, 2021
                                        Eastern District of Washington                             SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Donavan James Stark                       Case Number: 0980 2:08CR00137-WFN-40
 Address of Offender:                                 Spokane, Washington 99201
 Name of Sentencing Judicial Officer: The Honorable Wm. Fremming Nielsen, Senior U.S. District Judge
 Date of Original Sentence: March 9, 2010
 Original Offense:           Conspiracy to Distribute 500 Grams or More of a Mixture or Substance Containing
                             a Detectable Amount of Methamphetamine, 21 U.S.C. §§ 841 (a)(1), 846, and 851
 Original Sentence:          Prison - 168 months             Type of Supervision: Supervised Release
                             TSR - 120 months

 Sentence Reduction:         Prison - 135 months
 (February 7, 2017)          TSR - 120 months
 Asst. U.S. Attorney:        Earl Allan Hicks                Date Supervision Commenced: December 7, 2018
 Defense Attorney:           Federal Defenders Office       Date Supervision Expires: December 6, 2028


                                          PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 05/19/2021.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            2           Standard Condition # 6: The defendant shall notify the probation officer at least ten days
                        prior to any change in residence or employment.

                        Supporting Evidence: It is alleged that Mr. Stark violated the conditions of his supervised
                        release by failing to notify the supervising probation officer of a change in residency on or
                        before May 20, 2021.

                        On December 10, 2018, Mr. Stark signed his judgment relative to case number
                        2:08CR00137-WFN-40, acknowledging an understanding of his conditions of supervision.

                        On May 20, 2021, Mr. Stark called the undersigned officer to report contact with law
                        enforcement. He reported law enforcement executed a search warrant at an address he
                        shared with his girlfriend, however, he reported he had moved from that residence
                        approximately 6 months prior. He acknowledged he was aware he needed to report this
                        information to the undersigned officer, but acknowledged he did not.
Case 2:08-cr-00137-WFN   ECF No. 2993   filed 05/27/21   PageID.14646 Page 2 of 2
